DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

2.	Claims 1, 3, 5, 6, and 8-20 are pending in the instant application.   Claims 16-18 have been withdrawn from further consideration as being drawn to a nonelected invention.

3.	Claims 1, 3, 5, 6, and 8-15 are under consideration in this Office Action.

4.	In view of the claim amendment dated 12/21/2020, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as stated below.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 3, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the phrase “wherein the acetyl-CoA C-acetyltransferase is derived from” which renders the claim vague and indefinite since the specific amino acid sequence and structure of the enzyme is not known and not recited, where the specification states the term "derived from" indicates that a nucleic acid, protein, or microorganism is modified or adapted from a different (e.g., a parental or wild-type) nucleic acid, protein, or microorganism, so as to produce a new nucleic acid, protein, or microorganism.
Claim 5 recites the phrase “wherein the acetoacetyl-CoA reductase is derived from” which renders the claim vague and indefinite since the specific amino acid sequence and structure of the enzyme is not known and not recited, where the specification states the term "derived from" indicates that a nucleic acid, protein, or microorganism is modified or adapted from a different (e.g., a parental or wild-type) nucleic acid, protein, or microorganism, so as to produce a new nucleic acid, protein, or microorganism.
Claim 8 recites the phrase “wherein the polyhydroxyalkanoate synthase is derived from” which renders the claim vague and indefinite since the specific amino acid sequence and structure of the enzyme is not known and not recited, where the specification states the term "derived from" indicates that a nucleic acid, protein, or microorganism is modified or adapted from a different (e.g., a parental or wild-type) nucleic acid, protein, or microorganism, so as to produce a new nucleic acid, protein, or microorganism



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3, 5, 6, and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of non-naturally occurring Wood-Ljungdahl microorganisms including any of the organisms listed in claims 9-11 capable of producing a genus of polyhydroxybutyrates comprising a genus of acetyl-CoA C-acetyltransferases, genus of acetoacetyl-CoA reductases, genus of 3-hydroxybutyryl-CoA dehydrogenases, and genus of polyhydroxyalkanoate synthases, where the enzymes are of any amino acid sequence and structure including any variants and mutants thereof and are from any biological source including being derived from the biological sources listed in claims 3, 5, 6, and 8, and the non-naturally occurring Wood-Ljungdahl microorganism comprises a new synthetic metabolic pathway to enable the microorganism to produce polyhydroxybutyrates.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].  The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 
The specification as originally filed does not disclose a representative number of species of non-naturally occurring Wood-Ljungdahl microorganisms capable of producing a genus of polyhydroxybutyrates encompassed by the claimed invention by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with acetyl-CoA C-acetyltransferase, acetoacetyl-CoA reductase, 3-hydroxybutyryl-CoA dehydrogenase, and polyhydroxyalkanoate synthase activities and allow the genus of non-naturally occurring Wood-Ljungdahl microorganisms to produce a genus of polyhydroxybutyrates.  
The specification as originally filed only discloses in Example 1 a genetically engineered Clostridium autoethanogenum that produces PHB which was transformed with the polynucleotide comprising the nucleotide sequence of SEQ ID NO: 1 encoding the Cupriavidus necator acetyl-CoA acetyltransferase that converts aceyl-CoA to acetoacetyl-CoA comprising the amino acid sequence of SEQ ID NO: 2, the polynucleotide comprising the nucleotide sequence of SEQ ID NO: 4 encoding the Cupriavidus necator acetoacetyl-CoA reductase that converts acetoacetyl-CoA to 3-hydroxybutyryl-CoA comprising the amino acid sequence of SEQ ID NO: 5, and the polynucleotide comprising the nucleotide sequence of SEQ ID NO: 7 encoding the Cupriavidus necator polyhydroxyalkanoate synthase that converts 3-hydroxybutyryl-CoA to polyhydroxybutyrate comprising the amino acid sequence of SEQ ID NO: 8.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of genus of non-naturally occurring Wood-Ljungdahl microorganisms including any of the organisms listed in claims 9-11 capable of producing a genus of .



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 3, 5, 6, and 8-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Humphreys et al. (BMC Genomics. 2015 Dec 21;16:1085; reference of record) in view of US20090191593 (07/30/2009; reference of record), Mifune et al. (Polymer Degradation and Stability 95 (2010) 1305-1312; reference of record), Hiroe et al.  (Applied and Environmental Microbiology Apr 2012, 78 (9) 3177-3184; reference of record).
The arguments filed 12/21/2021 have been considered but are not persuasive.  In In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument that the prior art does not provide teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings or to combine prior art reference teachings to arrive at the claimed invention, according to MPEP 2144 it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an appropriate method for determining obviousness; however, it is just one of a number of valid rationales for doing so.  The Supreme Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham, which is stated in MPEP 2143.  
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have 
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Humphreys et al. teaches that Clostridium autoethanogenum is an acetogenic bacterium capable of producing high value commodity chemicals and biofuels from the C1 gases present in synthesis gas, where this common industrial waste gas can act as the sole energy and carbon source for the bacterium that converts the low value gaseous components into cellular building blocks and industrially relevant products via the action of the reductive acetyl-CoA (Wood-Ljungdahl) pathway.  Humphreys et al. teach that current research efforts are focused on the enhancement and extension of product formation in this organism via synthetic biology approaches.  US20090191593 teaches organisms including Clostridium autoethanogenum capable of utilizing syngas and grow on syngas or components of syngas such as CO, CO2, and H2, and a number of their properties such as their optimal temperature for growth, optimal pH for growth, doubling time, product profile, and physiological group.  US20090191593 teaches that acetyl-CoA can function as a precursor for other desired products where once the acetyl-CoA-producing microorganism has been generated, additional genes can be introduced including AtoB encoding acetyl-CoA acetyltransferase and Hbd encoding 3-hydroxbutyrl-CoA dehydrogenase (paragraph [0201]).  Mifune et al. teach that PHB is synthesized in Cupriavidus  necator from acetyl-CoA through conventional three consecutive reactions; condensation of two acetyl-CoA molecules and subsequent (R)-specific reduction to provide (R)-3HB-CoA by β-ketothiolase (PhaACn) and NADPH-dependent acetoacetyl-CoA reductase (PhaB1Cn), respectively, and polymerization of (R)-3HB-CoA by PHA synthase (PhaCCn), as shown in Fig. 1.  Hiroe et al. teach an operon of three genes (organized as phaCAB) which encodes the essential proteins for the production of P(3HB) ((R)-3-hydroxybutyrate) in the native producer Ralstonia eutropha, where the three genes of the phaCAB operon are phaC which encodes the polyhydroxyalkanoate (PHA) synthase, phaA which encodes a 3-ketothiolase, and phaB which encodes an acetoacetyl coenzyme A (acetoacetyl-CoA) reductase.
Thus, in view of the reference teachings one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the claimed microorganism by transforming the Clostridium autoethanogenum of Humphreys et al. with the 


The reference teachings and rejection have been restated below.
	Humphreys et al. teaches that Clostridium autoethanogenum is an acetogenic bacterium capable of producing high value commodity chemicals and biofuels from the C1 gases present in synthesis gas, where this common industrial waste gas can act as the sole energy and carbon source for the bacterium that converts the low value gaseous components into cellular building blocks and industrially relevant products via the action of the reductive acetyl-CoA (Wood-Ljungdahl) pathway.  Humphreys et al. teach that current research efforts are focused on the enhancement and extension of product formation in this organism via synthetic biology approaches. See entire publication and abstract especially pages 1-7.  The teachings of the reference differ from the claims in that the Clostridium autoethanogenum does not comprise (a) 

	US20090191593 teaches organisms including Clostridium autoethanogenum capable of utilizing syngas and grow on syngas or components of syngas such as CO, CO2, and H2, and a number of their properties such as their optimal temperature for growth, optimal pH for growth, doubling time, product profile, and physiological group (paragraphs [0025], [0113] - [0114], [0139]; Figs. 2 and 5; Table 1).  US20090191593 teaches that acetyl-CoA can function as a precursor for other desired products where once the acetyl-CoA-producing microorganism has been generated, additional genes can be introduced including AtoB encoding acetyl-CoA acetyltransferase and Hbd encoding 3-hydroxbutyrl-CoA dehydrogenase (paragraph [0201]).

	Mifune et al. teach that the most abundant polyhydroxyalkanoate (PHA) in nature is a homopolymer of (R)-3-hydroxybutyrate [P(3HB)], where P(3HB) is synthesized in Cupriavidus  necator from acetyl-CoA through conventional three consecutive reactions; condensation of two acetyl-CoA molecules and subsequent (R)-specific reduction to provide (R)-3HB-CoA by β-ketothiolase (PhaACn) and NADPH-dependent acetoacetyl-CoA reductase (PhaB1Cn), respectively, and polymerization of (R)-3HB-CoA by PHA synthase (PhaCCn), as shown in Fig. 1 (see entire publication and abstract especially pages 1305-10, Figs. 1 and 2, Tables 1-4).

	Hiroe et al. teach an operon of three genes (organized as phaCAB) which encodes the essential proteins for the production of P(3HB) ((R)-3-hydroxybutyrate) in the native producer Ralstonia eutropha, where the three genes of the phaCAB operon are phaC which encodes the polyhydroxyalkanoate (PHA) synthase, phaA which encodes a 3-ketothiolase, and phaB which encodes an acetoacetyl coenzyme A (acetoacetyl-CoA) reductase (see entire publication and abstract especially pages 3177-81, Figs. 1-6, and Tables 1 and 2).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed microorganism by transforming the Clostridium autoethanogenum of 2; is anaerobic; is not capable of degrading polyhydroxybutyrate; and is not phototrophic, photosynthetic, or methanotrophic.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a genetically modified Clostridium autoethanogenum that can produce large amounts of polyhydroxybutyrate from syngas and/or components of syngas including CO, CO2, and H2 as the sole energy and carbon source.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying Clostridium autoethanogenum to express enzymes and/or proteins to make desired products is known in the art as shown by reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

11.	No claim is allowed. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652